UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ¾¾¾¾¾ Form 10-Q ¾¾¾¾¾ x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-34090 ¾¾¾¾¾ Tesco Corporation (Exact name of registrant as specified in its charter) ¾¾¾¾¾ Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North Suite 100 Houston, Texas 77043-1221 (Address of Principal Executive Offices) (Zip Code) 713-359-7000 (Registrant’s telephone number, including area code) ¾¾¾¾¾ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filer¨ Smaller Reporting Company¨ Indicate by check mark whether registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Number of shares of Common Stock outstanding as of July 31, 2010: 37,825,770 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II—OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 i Caution Regarding Forward-Looking Information; Risk Factors This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Canadian and United States securities laws, including the United States Private Securities Litigation Reform Act of 1995. From time to time, our public filings, press releases and other communications (such as conference calls and presentations) will contain forward-looking statements. Forward-looking information is often, but not always identified by the use of words such as “anticipate,” “believe,” “expect,” “plan,” “intend,” “forecast,” “target,” “project,” “may,” “will,” “should,” “could,” “estimate,” “predict” or similar words suggesting future outcomes or language suggesting an outlook. Forward-looking statements in this quarterly report on Form 10-Q include, but are not limited to, statements with respect to expectations of our prospects, future revenues, earnings, activities and technical results. Forward-looking statements and information are based on current beliefs as well as assumptions made by, and information currently available to, us concerning anticipated financial performance, business prospects, strategies and regulatory developments. Although management considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect. The forward-looking statements in this quarterly report on Form 10-Q are made as of the date it was issued and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise, except as required by applicable law. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, and risks that outcomes implied by forward-looking statements will not be achieved. We caution readers not to place undue reliance on these statements as a number of important factors could cause the actual results to differ materially from the beliefs, plans, objectives, expectations and anticipations, estimates and intentions expressed in such forward-looking statements. These risks and uncertainties include, but are not limited to, the impact of changes in oil and natural gas prices and worldwide and domestic economic conditions on drilling activity and demand for and pricing of our products and services, other risks inherent in the drilling services industry (e.g. operational risks, potential delays or changes in customers’ exploration or development projects or capital expenditures, the uncertainty of estimates and projections relating to levels of rental activities, uncertainty of estimates and projections of costs and expenses, risks in conducting foreign operations, the consolidation of our customers, and intense competition in our industry), and risks associated with our intellectual property and with the performance of our technology. These risks and uncertainties may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by any forward-looking statements. When relying on our forward-looking statements to make decisions, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Copies of our Canadian public filings are available at www.tescocorp.com and on SEDAR at www.sedar.com. Our U.S. public filings are available at www.tescocorp.com and on EDGAR at www.sec.gov. Please see Part I, Item1A—Risk Factors of our annual report on Form 10-K for the year ended December31, 2009 and Part II, Item1A—Risk Factors of this quarterly report on Form 10-Q, for further discussion regarding our exposure to risks. Additionally, new risk factors emerge from time to time and it is not possible for us to predict all such factors, nor to assess the impact such factors might have on our business or the extent to which any factor or combination of factors may cause actual results to differ materially from those contained in any forward looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. ii Table of Contents PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED). TESCO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) June 30, December31, ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable Trade, net Income Taxes Recoverable Inventories, net Deferred Income Taxes Prepaid and Other Current Assets Total Current Assets Property, Plant and Equipment, net Goodwill Deferred Income Taxes Intangible and Other Assets, net TOTAL ASSETS $ $ LIABILITIES& SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable Deferred Revenues Accrued and Other Current Liabilities Total Current Liabilities Long Term Debt –– Deferred Income Taxes Total Liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common Shares Contributed Surplus Retained Earnings Accumulated Comprehensive Income Total Shareholders’ Equity TOTAL LIABILITIES& SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents TESCO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (in thousands, except per share and share information) ThreeMonthsEndedJune30, SixMonthsEndedJune30, REVENUE Products $ Services OPERATING EXPENSES Cost of Sales and Services Products Services Selling, General and Administrative Research and Engineering Total Operating Expenses OPERATING INCOME (LOSS) ) ) OTHER EXPENSE Interest expense Interest income ) Foreign exchange losses 45 Other expense (income) 16 ) Total Other Expense ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX PROVISION (BENEFIT) ) ) NET INCOME (LOSS) $ $ ) $ $ Earnings (Loss) per share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average number of shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents TESCO CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock compensation expense Bad debt (recovery) expense ) Deferred income taxes ) ) Amortization of financial items Loss on sale of operating assets 19 Impairment of assets held for sale –– Changes in components of working capital (Increase) decrease in accounts receivable trade ) Decrease in inventories Increase in prepaid and other current assets ) ) Increase (decrease) in accounts payable ) Decrease in accrued and other current liabilities ) ) Decrease in income taxes payable ) ) Other, net ) 3 Net cash provided by operating activities INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Proceeds on sale of operating assets Other, net 36 ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Issuances of debt –– Repayments of debt ) ) Proceeds from exercise of stock options 98 Excess tax benefit associated with equity compensation ) –– Net cash used in financing activities ) ) Effect of foreign exchange losses on cash balances –– Net Increase (Decrease) in Cash and Cash Equivalents ) Net Cash and Cash Equivalents, beginning of period Net Cash and Cash Equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents TESCO CORPORATION Notes to Condensed Consolidated Financial Statements Note 1—Preparation of Interim Financial Statements and Significant Accounting Policies Nature of Operations Tesco Corporation (“TESCO” or the “Company”) is a global leader in the design, manufacture and service delivery of technology based solutions for the upstream energy industry. TESCO seeks to change the way wells are drilled by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and gas. TESCO’s product and service offerings include proprietary technology, including TESCO CASING DRILLING® (“CASING DRILLING”), TESCO’s Casing Drive System™ (“CDS”) and TESCO’s Multiple Control Line Running System™ (“MCLRS”). TESCO® is a registered trademark in Canada and the United States. TESCO CASINGDRILLING®is a registered trademark in the United States. CASING DRILLING® is a registered trademark in Canada and CASING DRILLING™ is a trademark in the United States. Casing Drive System™, CDS™, Multiple Control Line Running System™ and MCLRS™ are trademarks in Canada and the United States. Basis of Presentation These Condensed Consolidated Financial Statements have been prepared by management in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). All references to US$ or $ are to U.S. dollars and references to C$ are to Canadian dollars. These interim condensed consolidated financial statements are unaudited and have been prepared pursuant to instructions for quarterly reporting required to be filed with the Securities and Exchange Commission (“SEC”) and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. GAAP. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. GAAP and are consistent in all material respects with those applied in the Company’s annual report on Form 10-K for the year ended December 31, 2009. The preparation of these financial statements requires management to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures. Actual results may differ from the Company’s estimates. Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair statement of the condensed consolidated balance sheets, results of operations and cash flows, as applicable. The Company’s balance sheet as of December 31, 2009 included herein has been derived from the audited balance sheet as of December 31, 2009 included in TESCO’s 2009 Annual Report on Form 10-K. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto included in the Company’s 2009 Annual Report on Form 10-K, which contains a summary of the Company’s significant accounting policies and other disclosures. Interim results should not be taken as indicative of the results that may be expected for the year ending December 31, 2010. Subsequent Events We conducted our subsequent events review through the date these interim consolidated financial statements were filed with the SEC. Significant Accounting Policies The information below provides an update to the significant accounting policies and accounting pronouncements issued but not yet adopted and discussed in TESCO’s 2009 Annual Report on Form 10-K. Foreign Currency Translation and Revaluation The U.S. dollar is the functional currency for all of the Company’s worldwide operations. Effective January 1, 2010, and resulting from an analysis of U.S. Dollar cash flows, the Company changed the functional currency for its Canadian operations from the Canadian Dollar to the U.S. Dollar. 4 Table of Contents Prior to January 1, 2010, assets and liabilities of the Company’s Canadian operations, which were denominated in foreign currencies, were translated into U.S. dollars at end-of-period exchange rates, and the resulting translation adjustments were reported, net of their related tax effects, as a component of Accumulated Other Comprehensive Income in Stockholders’ Equity.As a result of the functional currency change discussed above,the Company's cumulative translation adjustment of $35.5 million included in Accumulated Other Comprehensive Income will be adjusted only in the event of a full or partial disposition of the Company's investment in Canada. Prior to January 1, 2010, assets and liabilities denominated in currencies other than the functional currency were remeasured into the functional currency prior to translation into U.S. dollars, and the resulting exchange gains and losses were included in income in the period in which they occurred. See Note 3. In March 2010, the Financial Accounting Standards Board (“FASB”) issued new accounting guidance which incorporates the SEC’s views on foreign currency issues related to investments in Venezuela.This pronouncement requires immediate adoption and addresses the proper accounting treatment and disclosure of differences between the official foreign currency exchange rate of the bolivar fuerte, which is the currency used in Venezuela and set by several large Venezuelan commercial banks operating the Transaction System for Foreign Currency Denominated Securities which is the more liquid exchange rate.The Company’s investment in Venezuela is not significant to its operations and the adoption of this guidance did not have a material impact on the consolidated financial statements. Inventories Inventories consist primarily of specialized tubular services and casing tool parts, spare parts, work in process, and raw materials to support the Company’s ongoing manufacturing operations and its installed base of specialized equipment used throughout the world. At June 30, 2010 and December 31, 2009, inventories, net of reserves for excess and obsolete inventories, by major classification were as follows (in thousands): June 30, December 31, Raw materials $ $ Work in progress Finished goods $ $ Warranty Accrual The following is a reconciliation of changes in the Company’s warranty accrual for the six months ended June 30, 2010 (in thousands): Six Months Ended June 30, Balance—beginning of period $ Charged to expense, net ) Deductions ) Balance—end of period $ Allowance for Doubtful Accounts The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make required payments. The primary factors used in determining the allowance needed for accounts receivable are customer bankruptcies, delinquency and management’s estimate of the Company's ability to collect outstanding receivables based on the number of days outstanding. At June 30, 2010 and December31, 2009, the allowance for doubtful accounts on Trade Accounts Receivable was $1.3 million and $1.5 million, respectively. 5 Table of Contents Fair Value Measurement During the year ended December 31, 2009, the Company made the decision to sell certain operating assets within the next 12 months. These fixed assets had a carrying amount of $3.9 million and were written down to their estimated realizable value of $0.3 million during the year ended December 31, 2009. The estimated realizable fair value was derived from observable market prices in the form of quotations received from independent third parties. The following table presents the Company’s assets carried at fair value and the basis for determining their fair values (in thousands): As of June 30, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Total Losses Assets held for sale $ $ — $ — $ The carrying value of cash, accounts receivable, accounts payable and accrued liabilities approximate their fair value due to the relatively short-term period to maturity of the instruments. The fair value of the Company’s long term debt depends primarily on current market interest rates for debt issued with similar maturities by companies with risk profiles similar to TESCO. The Company had no outstanding borrowings under its credit facility at June 30, 2010. Depreciation and Amortization Depreciation and amortization expense is included in the Condensed Consolidated Statements of Income as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Cost of sales and services $ Selling, generaland administrative expense Research and engineering 7 12 13 24 $ Severance Costs The Company incurred no significant severance costs during the three and six months ended June 30, 2010.During the three and six months ended June 30, 2009, the Company eliminated approximately 220 and 440 employee positions, respectively, due to a review of its personnel structure and recorded termination benefits of $1.6 million and $2.9 million, respectively. These severance costs are recorded in Cost of Sales and Services ($0.8 million and $1.3 million for the three and six months ended June 30, 2009 respectively), Selling, General and Administrative expense ($0.6 million and $1.3 million for the three and six months ended June 30, 2009 respectively), andResearch and Engineering expense ($0.2 million and $0.3 million for the three and six months ended June 30, 2009 respectively) in the accompanying Condensed Consolidated Statements of Income, based on the respective functions performed by those employees who were terminated during the period. These costs were recorded in the Company’s operating segments as follows (in thousands): Three Months Ended June 30, 2009 Six Months Ended June 30, 2009 Top Drive $ $ Tubular Services Casing Drilling Research and Engineering Corporate and Other Total Severance Costs $ $ 6 Table of Contents Stock-Based Compensation Stock compensation expense is recorded in Cost of Sales and Services, Selling, Generaland Administrative expense, and Research and Engineering expense in the accompanying Condensed Consolidated Statements of Income based on the respective functions for those employees receiving stock-based compensation. Stock compensation expense is included in the Condensed Consolidated Statements of Income as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Cost of Sales and Services $ Selling, General and Administrative Expense Research and Engineering 55 72 $ Additionally, the Company has Canadian dollar-denominated stock option awards issued to non-Canadian employees qualify for liability classification due to the Company’s voluntary delisting from the TSX effective June 30, 2008. Accordingly, the fair value of these awards is included in Accrued and Other Current Liabilities in the accompanying Condensed Consolidated Balance Sheet.At June 30, 2010 and December 31, 2009, the fair value of these awards was approximately $1.1 and $1.8 million, respectively. Per Share Information Per share information is computed using the weighted average number of common shares outstanding during the year. Diluted per share information is calculated, including the dilutive effect of stock-based compensation which are determined using the treasury stock method. The treasury stock method assumes that the proceeds that would be obtained upon exercise of “in the money” stock-based compensation would be used to purchase common shares at the average market price during the period. No adjustment to diluted earnings per share is made if the result of this calculation is anti-dilutive. The following table reconciles basic and diluted weighted average shares (in thousands): Three Months Ended June 30, Six Months Ended June 30, Basic weighted average number of shares outstanding Dilutive effect of stock-based compensation –– Diluted weighted average number of shares outstanding Weighted average anti-dilutive stock-based compensation excluded from calculation due to grant price exceeding exercise prices Weighted average anti-dilutive stock-based compensation excluded from calculation due to reported net loss –– –– –– Recent Accounting Pronouncements Each reporting period the Company considers all newly issued but not yet adopted accounting and reporting guidance applicable to its operations and the preparation of its consolidated financial statements. The Company does not believe that any issued accounting and reporting guidance not yet adopted will have a material impact on its financial statements other than as discussed below. In June 2009, the FASB issued updated guidance that allows for more flexibility in determining the value of separate elements in revenue arrangements with multiple deliverables. This guidance modifies the requirements for determining whether a deliverable can be treated as a separate unit of accounting by removing the criteria that verifiable and objective evidence of fair value exists for the undelivered elements. All entities must adopt no later than the beginning of their first fiscal year beginning on or after June 15, 2010. Upon adoption, entities may choose between the prospective application for transactions entered into or materially modified after the date of adoption, or the retroactive application for all revenue arrangements for all periods presented. Disclosures will be required when changes in either those judgments or the application of this guidance significantly affect the timing or amount of revenue recognition. The Company will adopt these provisions on January 1, 2011 and the adoption is not expected to have a material impact on the consolidated financial statements. 7 Table of Contents Note 2—Shareholders’ Equity and Stock-Based Compensation Common Stock The following summarizes the activity in the Company’s common shares during the six months ended June 30, 2010 (dollar amounts in thousands): Six Months Ended June 30, 2010 No. of shares Amount Balance—beginning of period $ Issued on exercise of options Issuance from settlement of restricted stock Other issuance of common stock 90 Balance—end of period $ Stock-Based Compensation Under the terms of the Company’s stock option plan, as amended, 3,782,468 shares of common stock were authorized as of June 30, 2010 for the grant of stock incentive awards to eligible directors, officers, employees and other persons. At June 30, 2010, the Company had approximately 966,173 shares available for future grants. The Company grants stock-based awards in the form of Restricted Stock Units (“RSU”s), which vest equally in three annual installments from date of grant and entitle the grantee to receive the value of one share of TESCO common stock upon vesting. RSUs may be settled by delivery of shares or the payment of cash based on the market value of a TESCO share at the time of settlement at the discretion of the Company. The following summarizes restricted stock activity during the six months ended June 30, 2010: U.S. Dollars Canadian Dollars Shares Weighted- Average grant date fair value Shares Weighted- Average Grant date fair value Outstanding—beginning of period $ C$ Granted $ –– C$ –– Vested ) $ ) C$ Cancelled ) $ ) C$ Outstanding—end of period $ C$ The weighted average expected forfeiture rate is 14% for RSUs. Note 3—Comprehensive Income Comprehensive income includes unrealized gains and losses of the Company which have been recognized during the period as a separate component of Shareholders’ Equity. The Company’s total comprehensive income for the three and six months ended June 30, 2010 and 2009 were as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Net Income (Loss) $ $ ) $ $ Foreign currency translation adjustment, net of income taxes –– –– Total Comprehensive Income $ 8 Table of Contents Effective January 1, 2010, and resulting from an analysis of U.S. Dollar cash flows, the Company changed the functional currency for its Canadian operations from the Canadian Dollar to the U.S. Dollar. Accumulated Comprehensive Income totaled $35.5 million at January 1, 2010 and consisted solely of the cumulative foreign currency translation adjustment in Canada prior to changing our functional currency. The currency translation adjustment recorded up through the date of the change in functional currency will only be adjusted in the event of a full or partial disposition of our investment in Canada. Note 4—Income Taxes Tesco Corporation is an Alberta, Canada corporation. The Company and its subsidiaries conduct business and are taxable on profits earned in a number of jurisdictions around the world. Income taxes have been provided based on the laws and rates in effect in the countries in which operations are conducted or in which TESCO or its subsidiaries are considered resident for income tax purposes. The Company’s income tax provision (benefit) for the three and six months ended June 30, 2010 and 2009 were as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Current $ $ ) $ $ 42 Deferred ) Income tax provision (benefit) $ $ ) $ $ ) The Company’s effective tax rate for the three and six months ended June 30, 2010 was 32% and 32%, respectively, compared to 54% and 169%, respectively, for the same periods in 2009. The effective tax rate for the six months ended June 30, 2009 was affected by several one-time adjustments including the recognition of a $4.5 million tax benefit associated with a Canadian tax law change and provision to return adjustments as a result of filing the Company’s Canadian income tax returns. As of June 30, 2010 and December31, 2009, the Company had an accrual for uncertain tax positions of $1.2 million. This liability is offset by the Company’s net income tax receivables and is included in Income Taxes Recoverable in the accompanying Condensed Consolidated Balance Sheets, as the Company anticipates that these uncertainties will be resolved in the next 12 months. The resolution of these uncertainties should not have a material impact on the Company’s effective tax rate. Certain state and foreign tax filings remain open to examination. TESCO believesthat anyassessment on these filings will not have a material impact to the Company’s financial position, results of operations or cash flows. TESCO believes that appropriate provisions for all outstanding issues have been made for all jurisdictions and all open years. However, audit outcomes and the timing of audit settlements are subject to significant uncertainty. Therefore, additional provisions on tax-related matters could be recorded in the future as revised estimates are made or the underlying matters are settled or otherwise resolved. Note 5—Commitments and Contingencies Legal Contingencies The Company, in the normal course of business, is subject to legal proceedings brought against it and its subsidiaries. The estimates below represent management’s best estimates based on consultation with internal and external legal counsel. There can be no assurance as to the eventual outcome or the amount of loss the Company may suffer as a result of these proceedings. The amount of loss the Company may suffer as a result of these proceedings is not generally reasonably estimable until settlement is reached or judgment obtained. Management does not believe that any such proceedings currently underway against the Company, either individually or in the aggregate, will have a material adverse effect on the Company’s consolidated financial position, results of operations or cash flows. In 2006, the Company received a claim for withholding tax, penalties and interest related to payments over the periods from 2000 to 2004 in a foreign jurisdiction. The Company disagrees with this claim and is currently litigating this matter. In November 2009, the Company received a favorable decision from a lower level court regarding payments made during 2000, which is subject to appeal. During 2006, the Company accrued its estimated pre-tax exposure of $3.8 million and continues to accrue interest for this matter for a total accrual of $4.9 million as of June 30, 2010. 9 Table of Contents In 2009, TESCO settled a lawsuit with 48 plaintiffs related to certain wage and hour regulations under the U.S. Fair Labor Standards Act. Subsequent to that settlement, another 18 employees raised similar wage claims against the Company. During the first quarter of 2010, the Company agreed to settle all of those claims for an aggregate amount of approximately $0.4 million. In December 2009, the Company received an administrative subpoena from the Department of the Treasury, Office of Foreign Assets Control regarding a past shipment of oilfield equipment made from its Canadian manufacturing facility in 2006 to Sudan. The Company has reviewed this matter and has provided a timely response to the subpoena. The Company continues to evaluate the potential outcome of this matterand the effect on the Company’s consolidated financial position, results of operations or cash flow is not reasonably determinable at this time. Other Contingencies The Company is contingently liable under letters of credit and similar instruments that it is required to provide from time to time in connection with the importation of equipment to foreign countries and to secure its performance on certain contracts. At June 30, 2010 and December 31, 2009, the total exposure to the Company under outstanding letters of credit was $7.2 million and $7.1 million, respectively. Note 6—Segment Information Business Segments The Company’s four business segments are: Top Drives, Tubular Services, CASING DRILLING and Research and Engineering. The Top Drive business is comprised of top drive sales, top drive rentals and after-market sales and service. The Tubular Services business includes both our proprietary and conventional Tubular Services. The CASING DRILLING segment consists of our proprietary CASING DRILLING technology, and the Research and Engineering segment is comprised of our research and development activities related to Tubular Services technology, CASING DRILLING technology and top drive model development. These segments report their results of operations to the level of operating income. Certain functions, including certain sales and marketing activities and corporate general and administrative expenses, are provided centrally from the corporate office. The costs of these functions, together with Other (income) expense and Income tax provision (benefit), are not allocated to these segments. Assets are allocated to the Top Drive, Tubular Services, CASING DRILLING or Research and Engineering segments to which they specifically relate. All of the Company’s goodwill has been allocated to the Tubular Services segment. The Company’s chief operating decision maker is not provided a measure of assets by business segment and, as such, this information is not presented. The Company incurs costs directly and indirectly associated with its revenues at a business unit level. Direct costs include expenditures specifically incurred for the generation of revenue, such as personnel costs on location or transportation, maintenance and repair, and depreciation of the Company’s revenue-generating equipment. Overhead costs, such as field administration and field operations support, are not directly associated with the generation of revenue within a particular business segment. Significant financial information relating to these segments is as follows (in thousands): Three Months Ended June 30, 2010 Top Drive Tubular Services CASING DRILLING Research & Engineering Corporate and Other Total Revenues $ — $ — $ Depreciation and amortization 7 Operating income (loss) Other expense Income before income taxes $ Three Months Ended June 30, 2009 Top Drive Tubular Services CASING DRILLING Research & Engineering Corporate and Other Total Revenues $ — $ — $ Depreciation and amortization 12 Operating income (loss) Other expense Loss before income taxes $ ) 10 Table of Contents Six Months Ended June 30, 2010 Top Drive Tubular Services CASING DRILLING Research & Engineering Corporate and Other Total Revenues $ — $ — $ Depreciation and amortization 13 Operating income (loss) Other expense ) Income before income taxes $ Six Months Ended June 30, 2009 Top Drive Tubular Services CASING DRILLING Research & Engineering Corporate and Other Total Revenues $ — $ — $ Depreciation and amortization 24 Operating income (loss) Other expense Loss before income taxes $ ) Geographic Areas The Company attributes revenues to geographic regions based on the location of the customer. Generally, for service activities, this will be the region in which the service activity occurs and, for equipment sales, this will be the region in which the customer’s purchasing office is located. The Company’s revenues occurred in the following areas of the world (in thousands): Three Months Ended June 30, United States $ $ Europe, Africa and Middle East Asia Pacific Canada Mexico South America Total $ $ Six Months Ended June 30, United States $ $ Europe, Africa and Middle East Asia Pacific Canada Mexico South America Total $ $ 11 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of financial condition and results of operations should be read in conjunction with the condensed consolidated financial statements and related notes thereto included elsewhere in this report. This discussion contains forward-looking statements. Please see “Caution Regarding Forward-Looking Information; Risk Factors” above and “Risk Factors” below and in our Annual Report on Form 10-K for the year ended December31, 2009, for a discussion of the uncertainties, risks and assumptions associated with these statements. OVERVIEW Business TESCO is a global leader in the design, manufacture and service delivery of technology based solutions for the upstream energy industry. We seek to change the way wells are drilled by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and gas. Our product and service offerings include proprietary technology, including TESCO CASING DRILLING® (“CASING DRILLING”), TESCO’s Casing Drive System™ (“CDS”) and TESCO’s Multiple Control Line Running System™ (“MCLRS”). TESCO® is a registered trademark in Canada and the United States. TESCO CASING DRILLING® is a registered trademark in the United States. CASING DRILLING® is a registered trademark in Canada and CASING DRILLING™ is a trademark in the United States. Casing Drive System™, CDS™, Multiple Control Line Running System™ and MCLRS™ are trademarks in Canada and the United States. Our four business segments are: · Top Drives · Tubular Services · CASING DRILLING · Research and Engineering Our Top Drive business segment sells equipment and provides services to drilling contractors and oil and gas operating companies throughout the world. We primarily manufacture top drives that are used in drilling operations to rotate the drill string while suspended from the derrick above the rig floor. We also provide top drive rental services on a day-rate basis for land and offshore drilling rigs, and we provide after-market sales and support for our customers. Our Tubular Services business segment includes both proprietary and conventional services, which are typically offered as a “call out” service on a well-by-well basis.Our proprietary Tubular Service business is based on our Proprietary Casing Running Service technology, which uses certain components of our CASING DRILLING technology, in particular the CDS, and provides an efficient method for running casing and, if required, reaming the casing into the hole. Additionally, our proprietary Tubular Service business includes the installation service of deep water smart well completion equipment using our MCLRS, a proprietary and patented technology which improves the quality of the installation of high-end well completions.Our conventional Tubular Service business provides equipment and personnel for the installation of tubing and casing, including power tongs, pick-up/lay-down units, torque monitoring services, connection testing services and power swivels for new well construction and in work-over and re-entry operations. Our CASING DRILLING business is based on our proprietary CASING DRILLING technology, which uses patented equipment and processes to allow an oil or gas well to be drilled using standard well casing pipe. In contrast, conventional or straight practice rotary drilling requires the use of specialized drill pipe and drillstring components. The demonstrated benefits of using well casing to drill the well compared with conventional drilling include a reduction in the risk of unscheduled downhole events that typically result in non-productive time and additional cost and operational risk to the drilling contractor and well operator. Our Research and Engineering segment is comprised of our research and development activities related to Tubular Services technology, CASING DRILLING technology and top drive model development. Business Environment The global economy continues to be affected by the economic crisis that started in late 2008, which led to a significant global economic downturn, and credit and financial markets have not yet fully recovered. Many oil and gas operators reliant on external financing to fund their drilling programs have significantly curtailed drilling activity, which has negatively affected our business. The current outlook for the global economy varies widely, but generally points toward a slow to modest recovery in 2010 and into 2011. Current global macro-economic conditions make any projections difficult and uncertain; however, each of our revenue generating segments continues to show positive trends and we anticipate moderately improved activity in the second half of 2010. 12 Table of Contents During April 2010, the semisubmersible drilling rig Deepwater Horizon sank in the Gulf of Mexico after an explosion and fire onboard the rig. We provided no products or services to the Deepwater Horizon or for the drilling of this well. The cause of the explosion, fire, and resulting oil spill is being investigated by numerous industry participants, governmental agencies and Congressional committees. During May 2010, the United States Department of the Interior issued an order imposing a six-month suspension on all offshore deepwater drilling projects. A preliminary injunction was issued blocking enforcement of the suspension during June 2010, and the Department of the Interior issued a new suspension of deepwater drilling during July 2010. Thisevent had a negative impact on our MCLRS business in the three months ended June 30, 2010. We do not know the extent of the impact on future revenue or earnings from the suspension on all Gulf of Mexico offshore deepwater drilling projects as they are dependent on our customers’ actions and the potential movement of deepwater rigs to other markets as well as the possible shift of drilling activity from deepwater to other types of drilling, such as more traditional land-based drilling and alternative shale gas drilling. For a list of possible risk factors affecting risks associated with the oil and gas industry, see Part I, Item1A—Risk Factors included in our annual report filed on Form 10-K for the year ended December 31, 2009. 13 Table of Contents RESULTS OF OPERATIONS For the Three Months Ended June 30, 2010 and 2009 Revenues, operating income and net income for the three months ended June 30, 2010 and 2009 were as follows: Three Months Ended June 30, % Change % of Revenues % of Revenues REVENUES Top Drive -Sales $ $ ) -Rental services 37 -After-market sales and service (9 ) Total Top Drive 63 65 (7 ) Tubular Services -Conventional (3 ) -Proprietary 6 Total Tubular Services 34 32 5 CASING DRILLING 3 3 (1 ) Total Revenues $ $ (3 ) OPERATING INCOME Top Drive $ 24 $ 17 32 Tubular Services 6 ) (6 ) CASING DRILLING ) 40 Research and Engineering ) n/a ) n/a (4 ) Corporate and Other ) n/a ) n/a 6 Total Operating Income $ 1 $ ) (9 ) NET INCOME (LOSS) $ 1 $ ) (5 ) Revenues for the three months ended June 30, 2010 were $85.4 million, compared to $88.4 million in the same period in 2009, a decrease of $3.0 million, or 3%. This decrease is due to a $4.3 million decrease in the Top Drive segment, offset by a $1.3 million increase in the Tubular Services segment. The CASING DRILLING segment remained flat. Each segment is discussed in further detail below. Operating income for the three months ended June 30, 2010 was $1.2 million, compared to a loss of $7.8 million in the three months ended June 30, 2009, an improvement of $9.0 million. This improvement is primarily due to lower costs in all of our segments, primarily Tubular Services, and a shift of sales activity from top drive sales to higher margin top drive rental services as discussed further below. Net income for the three months ended June 30, 2010 was $0.7 million, compared to a loss of $4.2 million in the same period in 2009, an improvement of $4.9 million. This increase is primarily due to increased operating income as discussed above. Top Drive Segment Revenues—Revenues for the three months ended June 30, 2010 decreased $4.3 million, or 7%, compared to the same period in 2009, primarily driven by a $9.9 million decrease in top drive sales due to a decrease in the number of top drive units sold and a $1.1 million decrease in after-market sales and service, offset by a $6.7 million increase in top drive rental service operations. 14 Table of Contents Revenues from top drive sales decreased $9.9 million to $17.9 million for the three months ended June 30, 2010 as compared to the same period in 2009. This decrease is primarily due to the number of Top Drive units sold during 2009 resulting from the fulfillment of backlog orders that were ordered in 2008, prior to the downturn in the drilling industry in late 2008. We sold 13 units (10 new and 3 used units) during the three months ended June 30, 2010, compared to 28 units sold (27 new and 1 used) during the same period in 2009. The selling price per unit varies significantly depending on the model, whether the unit was previously operated in our rental fleet and whether a power unit was included in the sale. When top drive units from our rental fleet are sold, the sales proceeds are included in revenues and the net book value of the equipment sold is included in cost of sales and services. Revenues related to the sale of used top drive units during the three months ended June 30, 2010 and 2009 were $3.2 million and $0.9 million, respectively. Our outstanding backlog was 35 units at March 31, 2009, compared to 18 units at March 31, 2010. At June 30, 2010, our third-party backlog was 22 units compared to 10 units at June 30, 2009. Revenues from top drive rental service activities increased $6.7 million to $24.8 million during the three months ended June 30, 2010 as compared to the same period in 2009, primarily due to an increase in the number of rental operating days during the current year’s period. Our rental fleet worked 5,524 operating days during the three months ended June 30, 2010, up from 3,682 operating days in the same period last year. At June 30, 2010, we had 122 top drives in our rental fleet, compared to 125 units as of June 30, 2009. Revenues from after-market sales and service decreased $1.1 million to $10.8 million for the three months ended June 30, 2010 as compared to the same period in 2009, primarily due to a decline in customer demand for after-market parts and maintenance and repair services. This decrease in demand has resulted in pricing pressures and thus, decreased revenues per job. Operating Income—Top Drive operating income for the three months ended June 30, 2010 increased $3.1 million to $13.0 million as compared to the same period in 2009. The increase in operating income during the current period is primarily due to increased rental activities as discussed above and decreased operating expenses resulting from improved operating efficiencies. Outlook— Based upon existing drilling and bidding levels and current economic forecasts, we expect our top drive order rate and rental activity to moderately increase through the remainder of 2010. Tubular Services Segment Revenues—Revenues for the three months ended June 30, 2010 increased $1.3 million, or 5%, to $29.3 million as compared to the same period in 2009. This was primarily due to a $1.5 million increase in our proprietary tubular services, reduced by a $0.2 million decrease in our conventional tubular services. The increase in our revenues is due to the recovery in available work, particularly in North America.We completed 783 jobs during the three months ended June 30, 2010, up 46% compared to 538 jobs during the three months ended June 30, 2009. While the number of jobs performed has increased, revenue per job has decreased due to a shift from higher revenue offshore jobs to lower revenue per job onshore work primarily in the North America shale gas regions. Operating Income—Tubular Services’ operating income for the three months ended June 30, 2010 increased $3.4 million to $1.7 million compared to a loss of $1.7 million for the same period in 2009, primarily due to a reduction in our fixed operating cost structure and a $1.8 million impairment of fixed assets held for sale that was recorded during the three months ended June 30, 2009. Outlook— We expect our proprietary services business to grow moderately in 2010 compared to 2009 and our conventional casing activities to remain flat or slightly decline as we continue to focus our efforts on the expansion of our proprietary casing service offerings. In addition, we continue to expand our tubular services activities in selected international locations and most major shale regions in North America. CASING DRILLING Segment Revenues— Revenues for the three months ended June 30, 2010 were $2.7 million, flat compared to the same period last year. Operating Income—CASING DRILLING’s operating loss for the three months ended June 30, 2010 was $2.9 million, compared to a loss of $4.9 million for the same period in 2009. The improved performance in 2010 versus 2009 is due to cost saving and restructuring initiatives that occurred during 2009 and more fully realized in 2010. Outlook— While operating rig count is recovering, North American rigs are being deployed to the U.S. shale gas projects where there is currently less demand for CASING DRILLING technology. We remain confident that our CASING DRILLING business will be a valuable part of our future operations. We anticipate that the second half of 2010 will be more active than the first half of 2010. Accordingly, we plan to maintain our existing CASING DRILLING infrastructure around the world while monitoring costs and streamlining internal processes. 15 Table of Contents Research and Engineering Segment Research and Engineering expenses were $1.9 million for the three months ended June 30, 2010, an increase of $0.1 million from operating expenses of $1.8 million for the three months ended June 30, 2009. We plan to continue to invest in the development, commercialization and enhancements of our proprietary technologies. Corporate and Other Segment Corporate and Other expenses primarily consist of the corporate level general and administrative expenses and certain operating level selling and marketing expenses. Corporate and Other operating expenses for the three months ended June 30, 2010 decreased $0.6 million to $8.6 million, compared to $9.2 million for the same period in 2009. This decrease is primarily due to litigation costs incurred during the prior year’s period. Net Income (Loss) Net income for the three months ended June 30, 2010 and 2009 was as follows (in thousands): Three Months Ended June 30, % of revenue % of revenue Operating Income $ 2 $ ) (9 ) Interest expense — 1 Interest income ) — ) — Foreign exchange losses 45 — 1 Other expense 16 — — Income taxes 1 ) (6 ) Net Income (Loss) $ 1 $ ) (5 ) Interest Expense—Interest expense for the three months ended June 30, 2010 decreased $0.3 million compared to the same period in 2009. During 2010, we paid all outstanding amounts owed under our credit facility, compared to average daily debt balances of $45.2 million during the same period last year, resulting in lower interest expense during the current year period. Foreign Exchange Losses —Foreign exchange losses decreased to a loss of $0.1 million during the three months ended June 30, 2010 from a loss of $0.6 million during the same period in 2009. Effective January 1, 2010, and resulting from an analysis of U.S. Dollar cash flows, we changed our functional currency in our Canadian operations from the Canadian Dollar to the U.S. Dollar. As a result, we have decreased exposure to fluctuations in the Canadian dollar compared to the U.S. dollar since January 1, 2010. Income Taxes—TESCO is an Alberta, Canada corporation. We conduct business and are taxed on profits earned in a number of jurisdictions around the world. Our income tax is provided based on the laws and rates in effect in the countries in which operations are conducted or in which TESCO and/or its subsidiaries are considered residents for income tax purposes. Income tax expense as a percentage of pre-tax earnings fluctuates from year to year based on the level of profits earned in each jurisdiction in which we operate and the tax rates applicable to such earnings. Our effective tax rate for the three months ended June 30, 2010 was 32% compared to 54% for the three months ended June 30, 2009. The effective tax rate for the three months ended June30, 2009 reflects the recognition of a $0.7 million tax benefit related to provision to return adjustments as a result of filing our Canadian income tax returns in June 2009. 16 Table of Contents For the Six Months Ended June 30, 2010 and 2009 Revenues, operating income and net income for the six months ended June 30, 2010 and 2009 were as follows: Six Months Ended June 30, % Change % of Revenues % of Revenues REVENUES Top Drive -Sales $ $ ) - Rental services 18 - After-market sales and service ) Total Top Drive 62 63 ) Tubular Services -Conventional ) -Proprietary — Total Tubular Services 35 33 (7 ) CASING DRILLING 3 4 ) Total Revenues $ $ ) OPERATING INCOME (LOSS) Top Drive $ 24 $ 22 (6 ) Tubular Services 9 1 CASING DRILLING ) 7 Research and Engineering ) n/a ) n/a 20 Corporate and Other ) n/a ) n/a 16 Total Operating Income (Loss) $ 2 $ ) (2 ) NET INCOME $ 2 $ 2 12 Revenues for the six months ended June 30, 2010 were $171.4 million, compared to $198.6 million in the same period in 2009, a decrease of $27.2 million, or 14 %. This decrease is due to a $20.3 million decrease in the Top Drive segment, a $4.4 million decrease in the Tubular Services segment and a $2.5 million decrease in the CASING DRILLING segment. Each segment is discussed in further detail below. Operating Income (Loss) Income for the six months ended June 30, 2010 was income of $4.1 million, compared to a loss of $3.3 million in the six months ended June 30, 2009, an increase of $7.4 million. This increase is primarily due to non-recurring expenses recorded during the prior year’s period, including $2.2 million in expenses for a litigation settlement, a $1.8 million impairment of fixed assets held for sale, $3.2 million in severance costs and $1.1 million in reserves recorded related to a legal claim in North America. Net Income for the six months ended June 30, 2010 decreased to $2.9 million, compared to income of $3.3 million in the same period in 2009. This is primarily due to decreased operating income in 2009 as discussed above, offset by a one-time tax benefit of approximately $4.5 million recorded in the three months ended March 31, 2009 to increase the Company’s deferred tax assets as a result of a change in Canadian tax law. Top Drive Segment Our Top Drive segment consists of top drive sales, after-market sales and service and top drive rental service activities. Revenues—Revenues for the six months ended June 30, 2010 decreased $20.3 million, or 16%, compared to the same period in 2009, primarily driven by a $21.6 million decrease in top drive sales due to decrease in the number of top drive units sold and $6.0 million decrease in after-market sales and services, offset by a $7.3 million increase in top drive rental service operations. 17 Table of Contents Revenues from top drive sales decreased $21.6 million to $34.9 million for the six months ended June 30, 2010 as compared to the same period in 2009 in connection with the downturn in the drilling industry which occurred in late 2008 and early 2009. We sold 27 units (22 new and 5 used) during the six months ended June 30, 2010, compared to 60 units sold (58 new and 2 used) during the same period in 2009. The selling price per unit varies significantly depending on the model, whether the unit was previously operated in our rental fleet and whether a power unit was included in the sale. When top drive units from our rental fleet are sold, the sales proceeds are included in revenues and the net book value of the equipment sold is included in cost of sales and services. Revenues related to the sale of used top drive units during the six months ended June 30, 2010 and 2009 were $4.6 million and $1.9million, respectively. Top drive sales in the 2009 period were driven by the fulfillment of our backlog at the end of 2008 which stood at 65 units compared to 11 units at the end of 2009. Revenues from top drive rental service activities increased $7.3 million to $48.9 million during the six months ended June 30, 2010 as compared to the same period in 2009, primarily due to an increase in the number of rental operating days during the current year’s period, particularly in North America where drilling activity improved approximately 65% over the past 12 months. Our rental fleet worked 10,897 operating days during the six months ended June 30, 2010, up from 8,355 operating days in the same period last year. Demand for our top drive rental services is directly tied to active rig count; on a year-over-year basis, we estimate that the worldwide active rig count has improved approximately 35%. At June 30, 2010, we had 122 top drive units in our rental fleet. Revenues from after-market sales and service decreased $6.0 million to $21.7 million for the six months ended June 30, 2010 as compared to the same period in 2009, primarily due to decreased customer demand for after-market parts and maintenance and repair services. This decrease in demand has resulted in pricing pressures and thus, decreased revenues per job. Operating Income—Top Drive operating income for the six months ended June 30, 2010 decreased $1.7 million to $25.4 million as compared to the same period in 2009. The decrease in operating income during the current period is primarily due to the decrease in the number of top drives sold during the current period, as discussed above. Operating margins slightly improved compared to the prior year period due to a shift in revenue to higher margin top drive rental services. Tubular Services Segment Revenues—Revenues for the six months ended June 30, 2010 decreased $4.4 million, or 7%, to $60.6 million as compared to the same period in 2009. This was due to a $4.2 million decrease in our conventional Tubular Services business and a $0.2 million decrease in our proprietary service offerings. The decrease in our revenues is due toa comparative decline in available work in the first quarter of 2010.We continue to focus on shifting our customer service to our proprietary product offerings. We completed 1,580 jobs during the six months ended June 30, 2010, up 44 % compared to 1,100 jobs during the six months ended June 30, 2009. While the number of jobs performed has increased, revenue per job has decreased due to a shift from higher revenue offshore jobs to lower revenue per job onshore work primarily in the North America shale gas areas. Operating Income—Tubular Services’ operating income for the six months ended June 30, 2010 increased $4.7 million to income of $5.2 million compared to $0.5 million for the same period in 2009. This improvement is due to increased MCLRS activity, a greater proportion of proprietary services, and a reduction in our fixed operating cost structure.In response to the steep decline in industry conditions that occurred in late 2008 and early 2009, we took steps to reduce our operating costs and strategically aligned certain locations, particularly in North America. CASING DRILLING Segment Revenues—Revenues for the six months ended June 30, 2010 were $5.3 million compared to $7.8 million in the same period last year, a decrease of $2.5 million or 32%. This decrease was due to a decline in available work, particularly in Latin America and the U.S., in connection with industry operating conditions. Operating Income—CASING DRILLING’s operating loss of $5.8 million for the six months ended June 30, 2010 was an improvement of $0.4 million compared to last year. This was primarily due to reduced management and overhead expenses. Research and Engineering Segment Research and Engineering expenses were $3.6 million for the six months ended June 30, 2010, a decrease of $0.8 million from operating expenses of $4.4 million for the six months ended June 30, 2009. This decrease is primarily due to non-recurring expenses recorded during the six months ended June 30, 2009, including $0.4 million in severance costs and $0.2 million in relocation costs.We will continue to invest in the development, commercialization and enhancements of our proprietary technologies. 18 Table of Contents Corporate and Other Segment Corporate and Other Expenses primarily consist of the corporate level general and administrative expenses and certain operating level selling and marketing expenses. Corporate and Other operating expenses for the six months ended June 30, 2010 decreased to $17.1 million, compared to $20.2 million for the same period in 2009. This decrease is primarily due to non-recurring expenses recorded during the prior year period, including a $2.2 million legal settlement, $1.2 million of incremental legal costs and $1.2 million in severance costs. Net Income Net income for the six months ended June 30, 2010 and 2009 was as follows (in thousands): Six Months Ended June 30, % of revenue % of revenue Operating Income $ 2 $ ) (2 ) Interest expense — — Interest income ) — ) — Foreign exchange losses — — Other (income) expense ) — — Income taxes — ) 4 Net Income $ 2 $ 2 Interest Expense—Interest expense for the six months ended June 30, 2010 decreased $0.7 million compared to the same period in 2009.During 2010, we paid all outstanding amounts owed under our credit facility, compared to average daily debt balances of $44.4 million during the same period last year, resulting in lower interest expense during the current year period. Foreign Exchange Losses—Foreign exchange losses decreased $0.3 million compared to the same period in 2009. Effective January 1, 2010, and resulting from an analysis of U.S. Dollar cash flows, we changed our functional currency in our Canadian operations from the Canadian Dollar to the U.S. Dollar. As a result, we have decreased exposure to fluctuations in the Canadian dollar compared to the U.S. dollar since January 1, 2010. Other (Income) Expense— Other income for the six months ended June 30, 2010 was $0.5 million compared to other expense of $0.1 million in the same period during 2009, an increase of $0.6 million, primarily due to a reversal of a $0.4 million penalty previously assessed by a taxing authority. Income Taxes—TESCO is an Alberta, Canada corporation. We conduct business and are taxed on profits earned in a number of jurisdictions around the world. Our income tax is provided based on the laws and rates in effect in the countries in which operations are conducted or in which TESCO and/or its subsidiaries are considered residents for income tax purposes. Income tax expense as a percentage of pre-tax earnings fluctuates from year to year based on the level of profits earned in each jurisdiction in which we operate and the tax rates applicable to such earnings. Our effective tax rate for the six months ended June 30, 2010 was 32% compared to 169% for the same period in 2009. The effective tax rate for the six months ended June 30, 2009 was affected by several one-time adjustments including the recognition of a $4.5 million tax benefit associated with a Canadian tax law change and provision to return adjustments as a result of filing our Canadian income tax returns. 19 Table of Contents LIQUIDITY AND CAPITAL RESOURCES Our Net Cash position at June 30, 2010 and December 31, 2009 was as follows (in thousands): June 30, December31, Cash $ $ Long term debt — ) Net Cash $ $ We have a credit agreement, which was entered into in 2007 and has since been amended several times (the Amended Credit Agreement”).The Amended Credit Agreement originally had a term loan, which was paid in full in 2009, and a revolving line of credit of $100 million including up to $15 million of swingline loans (collectively, the “Revolver”), which was amended to $145 million in December 2007.The Amended Credit Agreement has a term of five years and all outstanding borrowings on the Revolver are due and payable on June5, 2012. Amounts available under the Revolver are reduced by letters of credit issued under the Amended Credit Agreement, not to exceed $20 million in the aggregate of all undrawn amounts and amounts that have yet to be disbursed under all existing letters of credit. Amounts available under the swingline loans may also be reduced by letters of credit or by means of a credit to a general deposit account of the applicable borrower. The Amended Credit Agreement contains covenants that we consider usual and customary for an agreement of this type, including a leverage ratio, a minimum net worth, and a fixed charge coverage ratio. Pursuant to the terms of the Amended Credit Agreement, we are prohibited from incurring any additional indebtedness outside the existing Credit Facility, in excess of $15 million, paying cash dividends to shareholders and other restrictions, which are standard to the industry. The Amended Credit Agreement is secured by substantially all our assets. All of our direct and indirect material subsidiaries in the United States and Canada are guarantors of any borrowings under the Amended Credit Agreement. Additionally, our capital expenditures are limited to 70% of consolidated EBITDA plus net proceeds from asset sales. The capital expenditure limit will decrease to 60% of consolidated EBITDA plus net proceeds from asset sales for fiscal quarters ending after June30, 2010. The availability of future borrowings may be limited in order to maintain certain financial ratios required under the covenants. As of June 30, 2010, we had no outstanding borrowings, $6.3 million in letters of credit outstanding, and $111.3million available under the Revolver. We were in compliance with our bank covenants at June 30, 2010. Our credit facility is maintained by a syndicate of seven banks, and we are not aware of any insolvency issues with respect to our syndicate banks. Our investment in working capital, excluding cash and cash equivalents was $114.0 million at June 30, 2010 and $112.4 million at December31, 2009. Following is the calculation of working capital, excluding cash and cash equivalents, as of June 30, 2010 and December31, 2009 (in thousands): June 30, December31, Current assets $ $ Current liabilities ) ) Working capital Less: Cash and cash equivalents ) ) Working capital, excluding cash and cash equivalents $ $ During the six months ended June 30, 2010, our capital expenditures were $14.1 million compared to $12.8 million during the six months ended June 30, 2009. We project our capital expenditures for 2010 to be between $45 and $50 million. The planned increase from our 2009 capital spending of $17 million is directly related to our forecasted rate of industry recovery from 2009 conditions, along with our 2010 strategy to judiciously apply our capital spending in certain key markets. 20 Table of Contents During the six months ended June 30, 2010, cash provided by operating activities was $18.0 million compared to $16.8 million in the same period in 2009. This increase is primarily due to the changes in working capital accounts. We believe our operations will continue to generate cash, and these amounts, along with amounts available under our existing credit facility, will be sufficient to fund our working capital needs and capital expenditures for at least the next 12 months. We are also monitoring the creditworthiness and ability of our customers to obtain financing in order to mitigate any adverse impact on our revenues, cash flows and earnings. OFF BALANCE SHEET ARRANGEMENTS As of June 30, 2010 and December31, 2009, we had no off balance sheet arrangements. CRITICAL ACCOUNTING ESTIMATES AND POLICIES Our accounting policies are described in the notes to our audited consolidated financial statements included in our 2009 Annual Report on Form 10−K. We prepare our financial statements in conformity with U.S. GAAP. Our results of operations and financial condition, as reflected in its financial statements and related notes, are subject to management’s evaluation and interpretation of business conditions, changing capital market conditions and other factors that could affect the ongoing viability of its business and its customers. We believe the most critical accounting policies in this regard are those described in its 2009 Annual Report on Form 10−K. While these issues require us to make judgments that are somewhat subjective, they are generally based on a significant amount of historical data and current market data. There have been no material changes or developments in authoritative accounting pronouncements or in our evaluation of the accounting estimates and the underlying assumptions or methodologies that we believe to be critical accounting policies and estimates as disclosed in its 2009 Annual Report on Form 10−K, except forthe change in the functional currency for our Canadian operations from the Canadian dollar to the U.S. dollar as more fully described in Note 1 to the consolidated financial statements included in this quarterly report. ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. The carrying value of cash, investments in short-term commercial paper and other money market instruments, accounts receivable, accounts payable and accrued liabilities approximate their fair value due to the relatively short-term period to maturity of the instruments. The fair value of our long term debt depends primarily on current market interest rates for debt issued with similar maturities by companies with risk profiles similar to us. We had no outstanding debt under our credit facility at June 30, 2010. Our accounts receivable are principally with oil and gas service and exploration and production companies and are subject to normal industry credit risks. Please see Part I, Item1A—Risk Factors in our Annual Report on Form 10-K for the year ended December31, 2009 for a detailed discussion of the risk factors affecting us. ITEM4. CONTROLS AND PROCEDURES. Material Weakness Previously Disclosed As discussed in our 2009 Annual Report on Form 10-K, we did not maintain effective control over accounting for income taxes with respect to non-routine and atypical transactions as of December 31, 2009. Specifically, an effective control was not operating to ensure that accounting changes were completely and accurately recorded on a timely basis for the adoption of a new tax law in Canada during the first quarter 2009. Additionally, this control was not sufficiently designed to ensure that deferred taxes denominated in a currency other than the functional currency were appropriately calculated and re-measured on a timely basis. This control deficiency resulted in misstatements of the deferred tax assets, the income tax provision, foreign exchange gains and losses, cumulative translation adjustments accounts and related financial disclosures. This control deficiency also resulted in restatements of our condensed consolidated financial statements as of and for each of the quarters ended March 31, 2009, June 30, 2009 and September 30, 2009 and resulted in audit adjustments to our consolidated financial statements as of and for the year ended December 31, 2009. Additionally, this control deficiency could result in misstatements of the aforementioned accounts and disclosures that would result in a material misstatement of the consolidated financial statements that would not be prevented or detected. Accordingly, our management has determined that this control deficiency constitutes a material weakness. 21 Table of Contents Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures designed to provide reasonable assurance that information required to be disclosed in the SEC reports we file or submit under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed, summarized and reported within the time period specified by the SEC’s rules and forms and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. As of June 30, 2010, our Chief Executive Officer and Chief Financial Officer participated with our management in evaluating the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). Our Chief Executive Officer and Chief Financial Officer have concluded that, as of June 30, 2010, our disclosure controls and procedures were not effective due to a material weakness in our internal control over financial reporting. Because of this material weakness, we performed additional procedures to ensure that our financial statements as of and for the quarter ended June 30, 2010 were fairly presented in all material respects in accordance with generally accepted accounting principles. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended June 30, 2010 that materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Remediation Plan Our management continues to take action in remediating the material weakness identified by thoroughly reviewing the tax provision process and existing controls to identify areas in need of improvement to increase the efficiency and effectiveness of our internal controls over the accounting for income taxes. Specifically, we are establishing and designing controls to identify and properly account for significant changes or events impacting our tax accounts, such as significant changes to tax laws, including the following: · In addition to its performance on an annual basis, we will prepare a tax basis balance sheet and related reconciliation upon the occurrence of significant changes or events impacting our tax accounts, such as significant changes in tax laws, during the quarter in which such events occur. · Increasing the use of expert outside service providers to review the tax implications of such events when determined to be necessary. We believe the remediation measures described above will remediate the material weakness identified and strengthen our internal control over financial reporting. We are committed to continuing to improve our internal control processes and will continue to review our financial reporting controls and procedures. As we continue to evaluate and work to improve our internal control over financial reporting, we may identify additional measures to address the material weakness or determine to modify certain of the remediation procedures described above. Our management, with the oversight of our audit committee, will continue to take steps to remedy the known material weakness as expeditiously as possible and enhance the overall design and capability of our control environment. 22 Table of Contents PART II—OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS. In the normal course of our business, we are subject to legal proceedings brought by or against us and our subsidiaries. None of these proceedings involves a claim for damages exceeding ten percent of the current assets of TESCO and its subsidiaries on a consolidated basis. Please see PartI, Item3—Legal Proceedings in our Annual Report on Form 10-K for the year ended December31, 2009 for a summary of our ongoing legal proceedings. The amount of loss we may suffer as a result of these proceedings is not generally reasonably estimable until settlement is reached or judgment obtained. Management does not believe that any such proceedings currently underway against us, either individually or in the aggregate, will have a material adverse effect on our consolidated financial position, results of operations or cash flows. ITEM1A. RISK FACTORS. See Part I, Item1A—Risk Factors in our Annual Report on Form 10-K for the year ended December31, 2009 for a detailed discussion of the risk factors affecting the Company. There have been no material changes in the risk factors described in Part I, Item1A—Risk Factors disclosed in our Annual Report on Form 10-K for the year ended December31, 2009. ITEM2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None. ITEM3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM4.REMOVED AND RESERVED ITEM5. OTHER INFORMATION. None. 23 Table of Contents ITEM6. EXHIBITS. Exhibits ExhibitNo. Description 3.1* Articles of Amalgamation of Tesco Corporation, dated December 1, 1993 (incorporated by reference to Exhibit 4.1 to Tesco Corporation’s Registration Statement on Form S-8 (FileNo.333-139610) filed with the SEC on December 22, 2006) 3.2* Amended and Restated By-laws of Tesco Corporation (incorporated by reference to Exhibit 3.1 to Tesco Corporation’s Current Report on Form 8-K filed with the SEC on May 22, 2007) 4.1* Form of Common Share Certificate for Tesco Corporation (incorporated by reference to Exhibit4.3 to Tesco Corporation’s Registration Statement on Form S-8 filed with the SEC on November 13, 2008) 4.2* Shareholder Rights Plan Agreement between Tesco Corporation and Computershare Trust Company of Canada, as Rights Agent, Amended and Restated as of May 20, 2008 (incorporated by reference to Exhibit 10.1 to Tesco Corporation’s Current Report on Form 8-K filed with the SEC on May 22, 2008) Rule 13a-14(a)/15d-14(a) Certification, executed by Julio M. Quintana, President and Chief Executive Officer of Tesco Corporation Rule 13a-14(a)/15d-14(a) Certification, executed by Robert L. Kayl, Senior Vice President and Chief Financial Officer of Tesco Corporation 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, executed by Julio M. Quintana, President and Chief Executive Officer of Tesco Corporation and Robert L. Kayl, Senior Vice President and Chief Financial Officer of Tesco Corporation * Incorporated by reference to the indicated filing 24 Table of Contents SIGNATURE Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TESCO CORPORATION By: /s/JULIO M. QUINTANA Julio M. Quintana, President and Chief Executive Officer Date: August 9, 2010 TESCO CORPORATION By: /s/ROBERT L. KAYL Robert L. Kayl, Senior Vice President and Chief Financial Officer Date: August 9, 2010 25 Table of Contents INDEX TO EXHIBITS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTERLY PERIOD ENDED JUNE 30, 2010 ExhibitNo. Description 3.1* Articles of Amalgamation of Tesco Corporation, dated December 1, 1993 (incorporated by reference to Exhibit 4.1 to Tesco Corporation’s Registration Statement on Form S-8 (FileNo.333-139610) filed with the SEC on December 22, 2006) 3.2* Amended and Restated By-laws of Tesco Corporation (incorporated by reference to Exhibit 3.1 to Tesco Corporation’s Current Report on Form 8-K filed with the SEC on May 22, 2007) 4.1* Form of Common Share Certificate for Tesco Corporation (incorporated by reference to Exhibit4.3 to Tesco Corporation’s Registration Statement on Form S-8 filed with the SEC on November 13, 2008) 4.2* Shareholder Rights Plan Agreement between Tesco Corporation and Computershare Trust Company of Canada, as Rights Agent, Amended and Restated as of May 20, 2008 (incorporated by reference to Exhibit 10.1 to Tesco Corporation’s Current Report on Form 8-K filed with the SEC on May 22, 2008) Rule 13a-14(a)/15d-14(a) Certification, executed by Julio M. Quintana, President and Chief Executive Officer of Tesco Corporation Rule 13a-14(a)/15d-14(a) Certification, executed by Robert L. Kayl, Senior Vice President and Chief Financial Officer of Tesco Corporation 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, executed by Julio M. Quintana, President and Chief Executive Officer of Tesco Corporation and Robert L. Kayl, Senior Vice President and Chief Financial Officer of Tesco Corporation * Incorporated by reference to the indicated filing 26
